1. Nomination of the Bulgarian Member of the Court of Auditors (vote)
(FR) Mr President, I should like to invoke the Rules of Procedure. I feel obliged to point out - as I said a moment ago - that the report by Mr Pomés Ruiz is not available in French, or, to be more precise, the version of this report presented as the French version contains the biography of the candidate as well as a reply to questions exclusively in English, which seems to me to violate our Rules of Procedure.
Mr Gollnisch, since you are a stickler for the rules, I am going to do you the favour of giving you the only reliable information: you are absolutely right, we should have full translations of all texts put to the vote. And that is actually the case. All of the texts put to the vote are available in all languages. Annexed documents themselves are not in any way put to the vote, according to our Rules of Procedure, and are not therefore subject to translation in their entirety. Now you are fully informed!